            Case 1:19-cr-00366-LGS Document 216 Filed 06/15/21 Page 1 of 2
                                      Paul H. Schoeman                1177 Avenue of the Americas
                                      Partner                         New York, NY 10036
                                      T 212.715.9264                  T 212.715.9100
                                      F 212.715.8064                  F 212.715.8000
                                      PSchoeman@kramerlevin.com


June 15, 2021


Via E-Mail

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

          Re:    United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

                 On behalf of Mr. Calk, and pursuant to the Court’s direction at the June 10, 2021
conference, we respectfully submit this letter proposing an alternative preliminary jury
instruction regarding the substantive law governing the case. For the reasons stated at the
conference, see Tr. at 30:24 – 32:7, 35:5 – 36:20, we respectfully object to the Court’s proposed
instruction, in particular insofar as it sets forth what the government must prove as to each of the
elements of the charged offenses before the jury has heard the evidence in the case. See also
United States v. Hunt, _ F. Supp. 3d _, 2021 WL 1428579, at *17 (E.D.N.Y. Apr. 15, 2021)
(declining to give a preliminary instruction on a “key, but disputed, element in the case,” and
distinguishing United States v. Stein as a “lengthy and complex” case). We ask that the Court
instead give the attached preliminary instruction. See Ex. A. We submit that the attached
instruction accomplishes the Court’s goal of providing the jury with a summary of the law and
orienting it as to certain key issues, but avoids the risk that the jury will prejudge the case before
hearing all of the evidence and receiving more fulsome legal instructions.1




1
   Our proposed instruction provides substantially more information regarding the applicable law
than did the preliminary instruction recently given by Judge Kaplan in United States v. Kaufman,
which also charged one count of bank bribery and one count of conspiracy. Notably, Judge
Kaplan did not instruct the jury on the elements of the charged offenses as part of his preliminary
instruction. See Ex. B, United States v. Kaufman, 19 Cr. 504 (Tr. at 5:14 – 6:18).


KRAMER LEVIN NAFTALIS & FRANKEL LLP                                   NEW YORK | SILICON VALLEY | PARIS
KL3 3343073.3
         Case 1:19-cr-00366-LGS Document 216 Filed 06/15/21 Page 2 of 2
The Honorable Lorna G. Schofield
June 15, 2021


                Should the Court decline to give our proposed preliminary instruction, we
respectfully request that the Court not use the PowerPoint that it proposes to publish to the jury.
We respectfully submit that publishing the PowerPoint will, given the specific facts and
circumstances of this case, compound the prejudice to the defense.


Respectfully submitted,

/s/ Paul H. Schoeman

Paul H. Schoeman
Darren A. LaVerne
cc:       All counsel (via ECF)




KL3 3343073.3                                                                                         2
